Case 16-00445-mdc               Doc 38       Filed 03/28/19 Entered 03/28/19 16:25:14                          Desc Main
                                            Document      Page 1 of 14



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    In re:                                                           :         Chapter 7
    Ofa Kareem Donaldson, Sr.,                                       :
                              Debtor.                                :         Bankruptcy No. 16-15449-MDC

    Ryan Kerwin and Xtreme Caged Combat,                             :
                              Plaintiffs,                            :
              v.                                                     :         Adversary No. 16-00445-MDC
    Ofa Kareem Donaldson, Sr.,
                              Defendant.                             :



                                              MEMORANDUM

    BY: MAGDELINE D. COLEMAN, UNITED STATES BANKRUPTCY JUDGE

I.           INTRODUCTION

             Plaintiffs Ryan Kerwin (“Kerwin”) and Xtreme Caged Combat (together with Kerwin, the

“Plaintiffs”) seek to have a judgment (the “Judgment”) and related contempt sanctions (the “Contempt

Sanctions”) they obtained in a trademark infringement action (the “Trademark Infringement Action”) in

the United States District Court for the Eastern District of Pennsylvania (the “District Court”) 1 against

Ofa Kareem Donaldson, Sr. (the “Debtor”) and other non-debtors deemed nondischargeable in the

Debtor’s bankruptcy case pursuant to various sections of the Bankruptcy Code, 11 U.S.C. §§101 et seq.

At the conclusion of the trial on the Plaintiffs’ nondischargeability action, this Court ruled in favor of the

Debtor on the count of the Complaint that sought to have the Contempt Sanctions deemed

nondischargeable pursuant to §523(a)(7) of the Bankruptcy Code, as well as the counts of the Complaint

that sought to have the Debtor’s discharge denied pursuant to §727(a)(6) of the Bankruptcy Code. The



1The Trademark Infringement Action in the District Court was styled Xtreme Caged Combat, et al. v. ECC Fitness, et al., Case
No. 12-3855 (E.D. Pa.).
Case 16-00445-mdc                      Doc 38        Filed 03/28/19 Entered 03/28/19 16:25:14    Desc Main
                                                    Document      Page 2 of 14


Court, however, found in favor of the Plaintiffs on the count of the Complaint seeking to have the

Contempt Sanctions deemed nondischargeable pursuant to §523(a)(6) of the Bankruptcy Code because

they were for “willful and malicious injury.” Remaining for disposition is the count of the Complaint

seeking to have the Judgment deemed nondischargeable, again pursuant to §523(a)(6) of the Bankruptcy

Code as a debt for “willful and malicious injury.” For the reasons set forth herein, the Court finds that the

Judgment is nondischargeable because it is a debt the Debtor incurred for willful and malicious injury to

the Plaintiffs.

II.         FACTUAL AND PROCEDURAL BACKGROUND

            A.         The Trademark Infringement Action and Jury Verdict

            Kerwin owns and operates Xtreme Caged Combat, a sole proprietorship. 2 Xtreme Caged Combat

is a fitness gym and training facility in the Philadelphia area. 3 The Debtor was a partner of another fitness

gym and training facility in the Philadelphia area called ECC Fitness, also known as Extreme Cage

Combat (“ECC Fitness”).4 In addition to fitness and training, both Xtreme Caged Combat and ECC

Fitness engaged in mixed martial arts fight promotion. 5 After a review of the record and pleadings in this

case, it is unclear to the Court precisely what the relationship was between Kerwin and the Debtor, but

Kerwin testified that at some point, estimated to be in 2011, he approached the Debtor to do a

collaboration between their businesses which either did not come to fruition or was short-lived. 6

Whatever their relationship was, it devolved to the point where the Plaintiffs filed the Trademark

Infringement Action in the District Court against the Debtor, his partner Steve Rosenblum and ECC

Fitness (collectively, the “Trademark Infringement Action Defendants”) in July 2012.

            In the Trademark Infringement Action the Plaintiffs alleged that the Trademark Infringement


2
    Adv. Pro. Docket No. 15.
3   Trial Transcript, 69:3 to 69:9.
4   Trial Transcript, 69:3 to 69:9; 80:2 to 80:8.
5   Trial Transcript, 88:15 to 89:6.
6
    Trial Transcript, 123:23 to 124:6.




                                                               2
Case 16-00445-mdc                      Doc 38    Filed 03/28/19 Entered 03/28/19 16:25:14         Desc Main
                                                Document      Page 3 of 14


Action Defendants infringed on Xtreme Caged Combat’s trademark in various ways to promote their

business. 7 The Plaintiffs further alleged that the Trademark Infringement Action Defendants’ actions

were deliberate, willful and wanton, intended to cause confusion and mistake, and intended to deceive as

to their affiliation, connection and association with the Plaintiffs. 8 On August 13, 2014, the Plaintiffs

obtained a jury verdict in the Trademark Infringement Action against the Trademark Infringement Action

Defendants. The verdict slip (the “Jury Verdict Slip”) completed by the jury in the Trademark

Infringement Action reflects that the jury found by a preponderance of the evidence that the Trademark

Infringement Action Defendants intentionally infringed upon the Plaintiffs’ trademark, and the jury

awarded the Plaintiffs statutory damages of $76,800.00. 9

             B.           The Plaintiffs’ Post-Judgment Discovery Efforts and the Debtor’s Contempt

             After the judgment was entered in the Trademark Infringement Action, the Plaintiffs proceeded

with post-judgment collection efforts and served the Trademark Infringement Action Defendants with

post-judgment interrogatories and requests for production of documents. 10 The Trademark Infringement

Action Defendants did not respond to those discovery requests, prompting the Plaintiffs to file a motion to

compel responses. 11 The District Court granted that motion to compel (the “Discovery Order”), 12 and

upon the Plaintiffs’ subsequent contempt motion, on January 22, 2015 entered an order (the “Sanctions

Order”) holding the Debtor in contempt of the Discovery Order and providing that his failure to comply

with the Discovery Order within 14 days would result in a $1,000.00 penalty that would increase by

$50.00 per day until the Debtor complied. 13

             Following the passage of over a year and two additional contempt motions by the Plaintiffs, on


7   Trademark Infringement Action, Complaint at ¶¶20,21, 23-26.
8   Trademark Infringement Action, Complaint at ¶29.
9   Trial Exhibit P-1.
10   Trial Transcript, 95:24 to 96:3.
11   Trial Transcript, 96:3 to 96:7.
12   Trial Exhibit P-7.
13
     Trial Exhibit P-9.




                                                                  3
Case 16-00445-mdc                   Doc 38       Filed 03/28/19 Entered 03/28/19 16:25:14       Desc Main
                                                Document      Page 4 of 14


July 21, 2016, the District Court entered an order again holding the Debtor in contempt of the Discovery

Order and directing the clerk of the District Court to issue a bench warrant for the Debtor’s arrest and

imprisonment until he complied with the Discovery Order by responding to all discovery requests made

by the Plaintiffs. 14 The Debtor was arrested on July 25, 2016, and released on the same day. 15 On August

12, 2016, the Debtor provided responses to the Plaintiffs’ interrogatories ranging from one word to one

sentence, but did not provide any documents in response to the Plaintiffs’ request for production of

documents. 16 The District Court then issued an order on September 6, 2016, directing the Debtor to

supplement his responses to the Plaintiffs’ discovery requests under oath by September 16, 2016, and to

appear for any deposition the Plaintiffs noticed, the failure of which would result in the Debtor’s

reincarceration. 17 The Debtor provided supplemental responses to the discovery requests on September

15, 2016, which the District Court, upon another motion to compel by the Plaintiffs, determined did not

comply with the District Court’s previous orders and on November 17, 2016, ordered the Debtor be

reincarcerated (the “Non-Compliance Order”).18 The District Court found, “in light of the [Debtor’s]

repeated and willful failure to respond to this Court’s orders,” that imprisonment was the only way to

effectuate the Debtor’s compliance.19 As a result, the Debtor was incarcerated for a second time. 20 On

November 21, 2016, the District Court ordered the Debtor released and directed him to provide full and

complete responses to the Plaintiffs’ discovery requests. 21

             C.        The Nondischargeability Action

            On August 1, 2016, while the post-judgment discovery process was continuing, the Debtor filed a


14   Trial Exhibit P-11.
15
     Trial Transcript, 99:17 to 100:23.
16   Trial Exhibit P-12; Trial Transcript, 100:24 to 101:102:14.
17   Trial Exhibit P-13.
18   Trial Exhibit P-15; Trial Transcript, 103:21 to 104:16.
19   Trial Exhibit P-15 at n.1.
20
     Trial Transcript, 104:11 to 104:16.
21
     Trademark Infringement Action, Docket Nos. 129, 130.




                                                                   4
Case 16-00445-mdc                 Doc 38        Filed 03/28/19 Entered 03/28/19 16:25:14                                Desc Main
                                               Document      Page 5 of 14


voluntary petition under chapter 13 of the Bankruptcy Code. 22 The Debtor’s case was converted to

chapter 7 on September 16, 2016.23 On December 15, 2016, the Plaintiffs filed an adversary complaint

(the “Nondischargeability Complaint”) against the Debtor seeking determinations that the Judgment and

Contempt Sanctions are nondischargeable debts pursuant to §§523(a)(6) and (a)(7) of the Bankruptcy

Code and that the Debtor should not be granted a general discharge pursuant to §727(a)(6) of the

Bankruptcy Code. 24 Specifically, the Nondischargeability Complaint sets forth five counts. Counts 1, 2,

and 3 assert that the Contempt Sanctions are nondischargeable pursuant to §§523(a)(7), 25 523(a)(6), 26 and

727(a)(6),27 respectively. Counts 4 and 5 assert that the Judgment is nondischargeable pursuant to

§§727(a)(6) and 523(a)(6), respectively. As noted above, the Judgment amount entered against the

Debtor was $76,800.00. The Contempt Sanctions the Plaintiffs asserted are nondischargeable total

$30,300.00. 28

            D.       The Plaintiffs’ Motion for Summary Judgment and Trial

            On May 23, 2017, the Plaintiffs moved for summary judgment (“Summary Judgment Motion”)




22   Bankr. Docket No. 1.
23   Bankr. Docket No. 24.
24   Adv. Pro. Docket No. 1.
25 Section 523(a)(7) excepts from an individual debtor’s general discharge under §727 any debt “to the extent such debt is for a

fine, penalty, or forfeiture payable to and for the benefit of a governmental unit, and is not compensation for actual pecuniary
loss, other than a tax penalty – (A) relating to a tax of a kind not specified in paragraph (1) of this subsection; or (B) imposed
with respect to a transaction or event that occurred before three years before the date of the filing of the petition.” 11 U.S. C.
§523(a)(7).
26 Section 523(a)(6) excepts from an individual debtor’s general discharge under §727 any debt “for willful and malicious injury

by the debtor to another entity or to the property of another entity.”
27 Section 727(a)(6) provides that the court shall grant an individual chapter 7 debtor a discharge unless, in relevant part here,

“the debtor has refused, in the case – (A) to obey any lawful order of the court, other than an order to respond to a material
question or to testify.” 11 U.S.C. §727(a)(6). Although the Complaint asserted that the Contempt Sanctions (Count 3) and
Judgment (Count 4) should be deemed nondischargeable pursuant to §727(a)(6), a denial of a debtor’s discharge based on
§727(a)(6) is dispositive of the right to a general discharge, rather than the discharge of a specific debt. Stapleton v. Klika (In re
Klika), 2007 Bankr. LEXIS 856, at *10 n.3 (Bankr. D. Del. Mar. 16, 2007). The Court therefore viewed Counts 3 and 4 of the
Complaint as claims that the Debtor should be denied a general discharge.
28The Plaintiffs arrived at this total by calculating the sum of (i) the initial sanction of $1,000.00 set forth in the Discovery Order,
and (ii) the amount of additional sanctions that accumulated at a rate of $50.00 per day from the date that was 14 days after the
entry of the Sanctions Order, February 5, 2015, through the date of the Debtor’s compliance with the Discovery Order,
September 15, 2016. That totaled 586 days, for additional sanctions of $29,300.00, bringing the total Contempt Sanctions to
$30,300.00. Complaint, at ¶¶33-35.




                                                                   5
Case 16-00445-mdc                 Doc 38         Filed 03/28/19 Entered 03/28/19 16:25:14                          Desc Main
                                                Document      Page 6 of 14


on each count of the Nondischargeability Complaint, supported by the Plaintiffs’ Statement of

Undisputed Facts and an affidavit executed by Kerwin. 29 The Debtor did not timely respond to the

Summary Judgment Motion, and on July 21, 2017, the Plaintiffs submitted what was designated a Joint

Pre-Trial Statement, but in fact was only the Plaintiffs’ pre-trial statement because the Debtor failed to

engage with the Plaintiffs to prepare a joint pre-trial statement.30 On August 16, 2017, the Court held a

pre-trial hearing (the “Pre-Trial Hearing”), at which time it directed the Debtor to file a response to the

Summary Judgment Motion (“Summary Judgment Response”) by September 5, 2017, with any reply

from the Plaintiffs (“Summary Judgment Reply”) due by September 19, 2017. 31 Trial was also scheduled

for October 27, 2017. The Debtor filed the Summary Judgment Reply on September 5, 2017, but did not

respond to the Plaintiffs’ Statement of Undisputed Facts. 32 The Plaintiffs filed the Summary Judgment

Reply on September 20, 2017. The Plaintiffs filed a second pre-trial memorandum on October 10, 2017,

that was substantively largely the same as the Joint Pre-Trial Memorandum the Plaintiffs filed on July 21,

2017. 33 The Debtor did not file a pre-trial statement.

            The Court conducted the trial on October 27, 2017. At the outset of the trial, the Court denied the

Summary Judgment Motion with respect to Count 1, based on its conclusion that §523(a)(7) was

inapplicable to the Judgment and Contempt Sanctions as a matter of law because they were both payable

to the Plaintiffs, and not payable “to and for the benefit of a governmental unit” as required under

§523(a)(7). Likewise, the Court denied the Summary Judgment Motion with respect to Counts 3 and 4

based on its conclusion that §727(a)(6) was inapplicable to the Judgment and Contempt Sanctions

because the Debtor had not refused to obey an order of this Court, as required under §727(a)(6), but rather



29   Adv. Pro. Docket Nos. 16, 17, 19 and 22.
30 Adv. Pro Docket No. 25. The Joint Pre-Trial Statement represented that “Plaintiff also provided Defendants’ counsel with a

preliminary draft of this Joint Pre-Trial Statement on July 14, 2017, as instructed so that he could collaborate with Plaintiff
regarding any inclusions or modifications prior to the July 21, 2017, submission deadline. Defendants’ counsel has refused to
respond since receiving that draft.” Joint Pre-Trial Statement at §III.
31   Adv. Pro. Docket No. 26.
32   Adv. Pro. Docket No. 29.
33   Adv. Pro. Docket No. 32.



                                                                6
Case 16-00445-mdc                Doc 38        Filed 03/28/19 Entered 03/28/19 16:25:14                               Desc Main
                                              Document      Page 7 of 14


had incurred the Contempt Sanctions for failing to obey the District Court’s orders in the Trademark

Infringement Action. At the conclusion of trial, the Court rendered judgment in favor of the Debtor on

Counts 1, 3 and 4 for the same reasons.

          With respect to Count 2’s allegation that the Contempt Sanctions were nondischargeable under

§523(a)(6) because they constituted a debt for “willful and malicious injury,” the Court held that the

willful element was established by the District Court’s finding in the Non-Compliance Order that the

Debtor’s failure to comply with the District Court’s orders was “repeated and willful.” The Court,

however, declined to find at the summary judgment stage that willful non-compliance with court orders

also satisfied §523(a)(6)’s maliciousness element as a matter of law. The Court therefore found that the

Plaintiffs were required to produce evidence at trial to establish the maliciousness element.34 At the

conclusion of trial, after considering Kerwin’s testimony and the documentary evidence produced

regarding the District Court orders, the Court determined that the Plaintiffs established the maliciousness

element of §523(a)(6) based on the repeated failure of the Debtor to comply with the District Court’s

order without justification. 35

          With respect to Count 5’s allegation that the Judgment was nondischargeable under §523(a)(6)

because it constituted a debt for “willful and malicious injury,” the Court held that the willful element was



34 Plaintiffs argued at trial that the Debtor’s failure to respond to the Plaintiffs’ Statement of Undisputed Facts resulted in those
facts being deemed admitted not just for purposes of the denied Summary Judgment Motion, but also for purposes of trial. Trial
Transcript, 47:1 to 48:24. The Plaintiffs’ position is inconsistent with Fed. R. Civ. P. 56(e)(2), which provides that “If a party
fails to properly support an assertion of fact or fails to properly address another party’s assertion of fact as required by Rule
56(c), the court may … (2) consider the fact undisputed for purposes of the motion.” (emphasis added). The Plaintiffs’ position
ignores this limitation in the Rule. See Herzog v. Leighton Holdings (In re Kids Creek Partners, L.P.), 1997 Bankr. LEXIS 215,
at *5-*6 (Bankr. N.D. Ill. Feb. 28, 1997) (failure to properly dispute an opposing party’s undisputed facts resulted in those facts
being deemed admitted for purposes of summary judgment, but not necessarily for trial); Southwest Fin. Servs. Of Las Cruces v.
Tarango (In re Turango), 2010 Bankr. LEXIS 1786, at *6 (Bankr. D.N.M. May 21, 2010) (“Fairness dictates that the Court
should not deem facts to be conclusively established for trial in connection with the denial of summary judgment where the facts
are of a type reasonably susceptible to being disputed on the presentation of additional evidence and the opposing party wishes to
present such additional evidence ….”).
35 The Court did not allow testimony or other evidence from the Debtor on the issues that remained for trial based on the Debtor’s

failure to file a pretrial statement as required by L.R. 7016-1. Trial Transcript, 29:18 to 29:25. See, e.g., Dangel v.
Northwood/Nat’l Provider Network, L.L.C. (In re Beckett Healthcare, Inc.), 2004 Bankr. LEXIS 265, at *4 (Bankr. E.D. Pa. Feb.
24, 2004) (providing for court-imposed sanctions if any party failed to timely file the pretrial statement). As such, the Debtor
presented no testimony or evidence explaining any justification for his repeated failure to comply with the District Court’s orders.
Trial Transcript, 162:23 to 163:5.




                                                                  7
Case 16-00445-mdc                      Doc 38    Filed 03/28/19 Entered 03/28/19 16:25:14          Desc Main
                                                Document      Page 8 of 14


established by the jury verdict in the District Court finding that the Trademark Infringement Action

Defendants intentionally infringed upon the Plaintiffs’ trademark. The Court also concluded, however,

that the Jury Verdict Slip made no finding with respect to whether the infringement was malicious, nor

did any other orders from the District Court, and therefore the Plaintiffs would still need to produce

evidence at trial to establish that element in order for the Court to determine the Judgment was

nondischargeable.

             Kerwin then testified regarding, among other things, the effect of the Debtor’s trademark

infringement on him and Xtreme Caged Combat. Kerwin testified that as a result of the Debtor’s

infringement on the Plaintiffs’ trademark, banks and individuals accused him of stealing money from

accounts of ECC Fitness’s clients. 36 The Plaintiffs introduced an email Kerwin received from a client of

ECC Fitness, which attached a bank statement reflecting charges from ECC Fitness. 37 Kerwin testified

that he received the email after having been contacted by the ECC Fitness client accusing him of

committing fraud and stealing money out of her bank accounts. 38 Kerwin testified that he had to explain

that it was the Debtor and ECC Fitness that had “committed these acts.” 39 Kerwin further testified that he

had received similar inquiries from ECC Fitness clients, accusing him of “stealing money out of accounts,

committing fraud and other … egregious acts all because I was confused to my business being called

Xtreme Caged Combat, which is a fitness gym, with Extreme Cage Combat Fitness which is a fitness

gym which is probably located perhaps 20 minutes apart.” 40 Kerwin also testified that banks were

“calling [him] on this issue, including individuals that even after I explained the confusion regarding the

businesses who then threatened to have me prosecuted.” 41



36   Trial Transcript, 64:25 to 65:3.
37   Trial Exhibits P-2, P-3.
38   Trial Transcript, 68:11 to 68:13.
39   Trial Transcript, 68:13 to 68:16.
40   Trial Transcript, 69:3 to 69:9.
41
     Trial Transcript, 69:11 to 69:13.




                                                           8
Case 16-00445-mdc                      Doc 38    Filed 03/28/19 Entered 03/28/19 16:25:14            Desc Main
                                                Document      Page 9 of 14


             The Plaintiffs also produced a bounced check from ECC Fitness to a long-time vendor of the

Plaintiffs, which Kerwin credibly testified was signed by the Debtor, 42 and a subsequent email from that

vendor to Kerwin reflecting that the vendor believed the bounced check came from Xtreme Caged

Combat. 43 Kerwin testified that this represented “an example of the calls [he’d] get from businesses that

were basically billed for money from the defendant … over a period well over a year.”44

             Kerwin also testified that he “lost students [he] would have otherwise had from [his] business

because of the reputation that [he] was pretty much suffering on account of the confusion with the

defendant. People were not able to make the differentiation between Xtreme Caged Combat which is a

gym and Extreme Cage Combat Fitness which was a gym.” 45 He also testified that fighters affiliated with

each gym “were caught in the middle of the dispute and … naturally people take sides which obviously

affected business, both at the gym and the cage fighting promotion.” 46

             At the conclusion of trial, the Court took Count 5 of the Nondischargeability Complaint under

advisement to further consider whether the Plaintiffs had established that the Judgment constituted a debt

for malicious injury.

III.         DISCUSSION

             Exceptions to discharge are construed narrowly, strictly and liberally in favor of debtors. In re

DiGiovanni, 446 B.R. 709, 715 (Bankr. E.D. Pa. 2011) (citing In re Cohn, 54 F.3d 1108, 1113 (3d Cir.

1995)). A creditor objecting to the dischargeability of a debt bears the burden of proving, by a

preponderance of the evidence, that the particular debt falls within one of the discharge exceptions

enumerated in §523(a). DiGiovanni, 446 B.R. at 716. In determining whether a creditor has met its

burden under §523(a)(6), courts recognize that the terms “willful” and “malicious” are separate elements




42   Trial Transcript 76:16 to 80:19.
43   Trial Exhibits P-4, P-5.
44   Trial Transcript, 81:18 to 81:23.
45   Trial Transcript, 88:11 to 88:17.
46   Trial Transcript, 89:2 to 89:6.



                                                           9
Case 16-00445-mdc           Doc 38     Filed 03/28/19 Entered 03/28/19 16:25:14                 Desc Main
                                      Document     Page 10 of 14


that must each be proven. Id.; In re Jacobs, 381 B.R. 128, 138 (Bankr. E.D. Pa. 2008) (“The two

concepts are said to be distinct requirements.”).

        As noted above, with respect to the Judgment the Court has already determined that the

willfulness element of §523(a)(6) was established by the jury verdict finding that the Debtor intentionally

infringed on the Plaintiffs’ trademark. The question for this Court is therefore whether the Plaintiffs have

also established that the Judgment constitutes a debt for malicious injury. The standard in the Third

Circuit for whether a debt is one for malicious injury under §523(a)(6) is whether the injury is “wrongful

and without just cause or excuse, even in the absence of personal hatred, spite or ill-will.” DiGiovanni,

446 B.R. at 716 (quoting In re Coley, 433 B.R. 476, 497 (Bankr. E.D. Pa. 2010)); see also Conte v.

Gautam (In re Conte), 33 F.3d 303, 308 (3d Cir. 1994) (citing In re Braen, 900 F.2d 621 (3d Cir. 1990));

In re Gotwald, 488 B.R. 854, 866 (Bankr. E.D. Pa. Mar. 26, 2013). In order to find that the Judgment

meets this requirement, the Court must find that the Debtor’s actions either were taken with the specific

goal of causing harm to the Plaintiffs or must have been substantially certain to have caused harm.

Jacobs, 381 B.R. at 138.

        Malice for purposes of §523(a)(6) also requires some proof that a debtor’s conduct was motivated

by some reason other than a debtor’s personal financial interests. TotalFacility, Inc. v. Brown (In re

Brown), 557 B.R. 363, 374 (Bankr. E.D. Pa. 2016); Sherwin Williams Co. v. Grasso (In re Grasso), 497

B.R. 434, 446 (Bankr. E.D. Pa. 2013) (“To be malicious, the conduct must have been undertaken without

just cause or excuse. In other words, even though an actor may know that her breach will harm the

counter party to the contract, malice may not be inferred from the breaching party’s conduct if her breach

was intended to maximize her personal financial interests.”) (emphasis in original) (internal citations

omitted). Malice can be implied from the nature of the act. Butler v. Butler (In re Butler), 2013 Bankr.

LEXIS 4296, at *9 (Bankr. N.D. Ga. Sept. 9, 2013); see also In re Luby, 438 B.R. 817, 841 (Bankr. E.D.

Pa. 2010) (finding that §523(a)(6)’s requirement of malicious injury was satisfied by inference based on

the totality of the debtor’s conduct in infringing on the plaintiffs’ trademark).

        In the context of debts for trademark or patent infringement, various courts have concluded that


                                                      10
Case 16-00445-mdc          Doc 38      Filed 03/28/19 Entered 03/28/19 16:25:14                   Desc Main
                                      Document     Page 11 of 14


intentional infringement satisfied the maliciousness requirement of §523(a)(6). See, e.g., Ocean

Innovations, Inc. v. Ahern (In re Ahern), 541 B.R. 438 (Bankr. W.D. Wis. 2015) (finding a judgment for

patent infringement met the requirements for willful and malicious injury under §523(a)(6)); Butler, 2013

Bankr. LEXIS 4296 (finding a judgment for trademark infringement constituted a debt for willful and

malicious injury under §523(a)(6)); Treadwell v. Singer (In re Singer), 2010 U.S Dist. LEXIS 97604

(D.N.J. Sept. 17, 2010) (finding a judgment for trademark infringement constituted a debt for willful and

malicious injury under §523(a)(6)).

        In Ocean Innovations, a district court entered judgment against the debtor for patent

infringement. Id. at 442. After the debtor filed its bankruptcy case, the judgment holders sought a finding

that the patent infringement judgment was nondischargeable pursuant to §523(a)(6). Id. at 443. The

bankruptcy court found that the judgment satisfied §523(a)(6)’s requirement of willful and malicious

injury. In evaluating the maliciousness element, the Ocean Innovations court looked to Rigoni Di Asiago

S.P.A. v. Mucci (In re Mucci), 458 B.R. 802 (Bankr. D. Conn. 2011), which found that a district court

judgment for trademark infringement constituted a debt for willful and malicious injury under §523(a)(6)

because the district court had already determined that the infringement was malicious, deliberate and

willful. The Ocean Innovations court noted that the Mucci court found trademark infringement a

categorically harmful activity, and the “intent to infringe and the intent to deprive the owner of the benefit

of his property are ‘opposite sides of the same coin.’” Id. at 448 (quoting Mucci, which in turn was

quoting Smith v. Entrepreneur Media, Inc. (In re Smith), 2009 Bankr. LEXIS 4582 (B.A.P. 9th Cir. Dec.

17, 2009)). The Ocean Innovations court found that the patent infringement judgment before it satisfied

§523(a)(6)’s malice requirement:

                Here, the Judgment establishes that the Defendant acted intentionally and willfully to
                infringe on the Plaintiffs’ patents … The infringement necessarily deprived the Plaintiffs
                of property. Even if [the debtor] did not act intending to injure the Plaintiffs, based upon
                his knowledge of the patent and notice to refrain from infringement, he must have been
                substantially certain that selling his units would invade the legal right of [the plaintiffs],
                thereby causing an injury … [The debtor’s] actions were intentional and deliberate
                wrongful acts, done without just cause or legal excuse. Those actions produced injury
                and harm to [the Plaintiffs]. The harm was the clearly foreseeable consequence of his
                actions. His actions were malicious and within the meaning of section 523(a)(6).


                                                     11
Case 16-00445-mdc          Doc 38     Filed 03/28/19 Entered 03/28/19 16:25:14                   Desc Main
                                     Document     Page 12 of 14


Id. at 448-49.

        In Butler, a district court jury had rendered a verdict finding the debtor liable for, among other

things, trademark infringement. 2013 Bankr. LEXIS 4296, at *2. The jury found that the plaintiff had

proven by clear and convincing evidence that the infringement was willful. Id. In a post-trial order on

damages, the district court emphasized the defendants’ conduct, including the “seeming disregard for the

people they harmed or the reputation they sullied.” Id. at *3. The district court also awarded attorneys’

fees to the plaintiffs, finding that the infringement represented an exceptional case because the jury had

determined that the defendants willfully violated the plaintiffs’ trademark rights. Id. In evaluating

whether the judgment was nondischargeable in the Debtor’s subsequent bankruptcy under §523(a)(6), the

bankruptcy court acknowledged that the jury’s verdict, by itself, did not appear to determine whether the

acts themselves were done willfully or if the acts were willfully done with intent to cause harm, as

required by §523(a)(6). Id. at *15. However, the court reasoned that “intentional infringement is

tantamount to intentional injury under bankruptcy law.” Id. at *16 (citing Mucci, 458 B.R. at 813). The

court concluded that the plaintiffs established the malice required by §523(a)(6) based on the nature of a

trademark infringement claim for which the judgment was entered, the district court’s discussion of the

defendants’ egregious behavior, and the jury’s finding of willfulness. Id. at *21. The court was “unable

to imagine a scenario where a defendant could egregiously and willfully misuse another’s trademark in a

a way that is likely to cause confusion, mistake or deception and also show just cause or excuse. Further,

Defendant has not provided the Court with an alleged just cause or excuse for his actions.” Id.

        In Treadwell, the district court found the debtor in contempt of a prior order enjoining the use of

an entity’s trademark. 2010 U.S. Dist. LEXIS 97604, at *6. The debtor’s liability was to be measured by

profits the debtor earned through use of the protected mark. Id. After the debtor filed for bankruptcy, the

trademark holder sought an order declaring the debtor’s debt nondischargeable under §523(a)(6), among

others. Id. at *7. The bankruptcy court found the debt was nondischargeable as a debt incurred for

willful and malicious injury. Id. at *8. On appeal the debtor conceded the willful element of §523(a)(6)

because he was in contempt for willfully violating the injunction, but argued that the malicious element of


                                                     12
Case 16-00445-mdc           Doc 38     Filed 03/28/19 Entered 03/28/19 16:25:14                    Desc Main
                                      Document     Page 13 of 14


§523(a)(6) was not met. Id. at *14. The district court disagreed, concluding that purposeful trademark

infringement amounts to irreparable injury as a matter of law. Id. at *15. The court reasoned that “there

is no lack of certainty that infringing upon one’s trademark will result in injury. [The debtor] acted

willfully and purposely to infringe upon [the plaintiff’s] trademark. As a result, [the plaintiff] suffered the

injury of having her trademark infringed. Because this action is both the action [the debtor] took and the

injury [the plaintiff] suffered, applying either an objective or subjective standard of culpability, [the

debtor’s] conduct was clearly malicious.” Id. at *16. The court also reasoned that the debtor knew his

actions were wrongful and without just cause or excuse based on his attempt to circumvent the injunction,

and the contempt sanctions demonstrated he knew that by violating the injunction, he was infringing on

the plaintiff’s trademark and thereby causing the injury which necessarily flowed from the infringement.

Id. at *17-*18.

        The Court agrees with and follows the Ocean Innovations, Mucci, Butler, and Treadwell courts’

approach to malice in the context of intentional trademark or patent infringement. As the Butler court

noted, malice can be inferred from the nature of a debtor’s acts. Viewing the Debtor’s actions through the

lens of the Ocean Innovations court’s analytical framework, in intentionally infringing on the Plaintiffs’

trademark, the Debtor necessarily deprived the Plaintiffs of their property and must have been

substantially certain that such infringement would cause them economic and reputational injury. That

injury was clearly foreseeable, and it is evident from Kerwin’s testimony and the documentary evidence

produced at trial that the Plaintiffs were harmed by the confusion among vendors, business associates,

banks, and clients of the Plaintiffs and ECC Fitness as to with which entity they were dealing. The injury

caused by that confusion is particularly acute and egregious where the Plaintiffs were being accused of

initiating unauthorized transactions and failing to honor payment obligations that were attributable to

ECC Fitness, not Xtreme Caged Combat. As such, this Court finds the injury to Plaintiffs resulting from

the Debtor’s intentional trademark infringement was inflicted without just cause or excuse, particularly in

the absence of any evidence or testimony from the Debtor that his infringement was motivated solely by

his own financial interests rather than a desire to injure the Plaintiffs by causing confusion and mistake


                                                      13
Case 16-00445-mdc           Doc 38     Filed 03/28/19 Entered 03/28/19 16:25:14                  Desc Main
                                      Document     Page 14 of 14


among the public. Like the Butler court, this Court finds it difficult to imagine a scenario where a debtor

can justify willful and aggressive misuse of another’s trademark in a way that is likely to, and in fact did,

cause confusion, mistake and deception. Like the debtor in Butler, the Debtor here offered no just cause

or excuse for his actions that would cause this Court to view them as anything but intended to inflict

malicious injury on the Plaintiffs.

        The Court finds the Judgment is a nondischargeable debt pursuant to §523(a)(6) because it

represents a debt for willful and malicious injury.

IV.     CONCLUSION

        For the reasons discussed above, this Court will enter judgment on Counts 1, 2, and 4 of the

Nondischargeability Complaint in favor of the Defendant, and judgment on Counts 2 and 5 of the

Nondischargeability Complaint in favor of the Plaintiffs. An Order consistent with this Memorandum

will be entered.


Dated: March 28, 2019
                                                           MAGDELINE D. COLEMAN
                                                           UNITED STATES BANKRUPTCY JUDGE

Ryan Kerwin
240 Brittany Drive
Langhorne, PA 91047

Extreme Caged Combat
c/o Ryan Kerwin
240 Brittany drive
Langhorne, PA 19047

Christian A. DiCicco, Esquire
Law Offices of Christian A. DiCicco
2008 Chestnut Street
Philadelphia, PA 19103




                                                      14
